Citation Nr: 0705719	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to April 18, 
1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.


FINDINGS OF FACT

1. Prior to November 7, 1996, the veteran's PTSD was 
manifested by no more than anxiety, with occasional panic 
attacks, and depression, both controlled by medication; 
during such time, the veteran attended school and held 
various jobs, including city maintenance worker, box cutter, 
and antique furniture buyer/seller.

2. From November 7, 1996 to April 17, 1997, the veteran's 
PTSD was manifested by no more than anxiety and depression, 
both controlled by medication, a flattened affect, and 
occasional high-pitched voice; during such time, the veteran 
was employed as an antique furniture buyer/seller.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for PTSD prior to November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1992); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Codes 9410 and 9411 
(prior to November 7, 1996).

2. The criteria for an evaluation of 30 percent for PTSD have 
been met for the period from November 7, 1996, to April 17, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1992); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (as 
of November 7, 1996) (1997).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was not provided proper notice in accordance with the 
VCAA.  Nonetheless, as discussed below, the Board concludes 
that such error is nonprejudicial to the veteran, and that no 
delay in appellate review is necessary.

A January 2004 letter fully advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The veteran was not, however, provide notice regarding what 
information and evidence is necessary to warrant entitlement 
to an increased rating for PTSD.  Specifically, the veteran 
was not advised that he must provide evidence that his 
disability has worsened.  Despite such error, the Board finds 
no prejudice to the veteran.  The veteran's statements in the 
July 2004 notice of disagreement indicate his belief that the 
record shows his symptoms were more consistent with a 30 
percent disability rating.  Additionally, he specifically 
identifies a number of symptoms as evidence of entitlement to 
a 30 percent rating.  The Board concludes that such 
statements reflect an understanding of the requirements of 
the applicable laws and regulations regarding what the 
evidence must show.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  Thus, any 
failure to provide VCAA notice is not prejudicial to the 
veteran.

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board finds this 
error to be non-prejudicial because the there will be an 
opportunity for the RO to provide notice in conjunction with 
implementation of the partial grant herein.

The Board also concludes that VA has fulfilled its duty to 
assist the veteran in making reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claims and providing a VA examination when appropriate.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran's service medical records are associated with the 
claims folder, as well as VA treatment records from 1970 to 
the present.  The record also contains private evaluation 
reports submitted by the veteran, and various VA examination 
reports.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 10 percent evaluation for 
PTSD, effective October 15, 1975.  As of April 18, 1997, the 
veteran is assigned a 50 percent evaluation.  The veteran 
indicated in an October 2001 written statement that he was 
satisfied with the 50 percent disability rating.  Thus, the 
only issue on appeal is whether he is entitled to an initial 
evaluation in excess of 10 percent prior to April 18, 1997.  
The Board notes that the veteran's initial grant of service 
connection for PTSD dates back to October 15, 1975.  The 
current rating criteria for PTSD did not become effective 
until November 7, 1996.  As such, the Board must rate the 
veteran's PTSD prior to November 7, 1996, according to the 
laws and regulations in effect at such time.  

A. Entitlement to an Initial Increased Evaluation Prior to 
November 7, 1996

The Board observes that as of October, 15, 1975, the 
effective date for the veteran's grant of service connection 
for PTSD, there was no diagnostic code for PTSD.  PTSD was 
not recognized as a mental disorder in the Rating Schedule 
until April 11, 1980.  See 45 Fed. Reg. 77, 26326-27 (April 
18, 1980).  Thus, the Board must determine which diagnostic 
code, prior to April 11, 1980, is most analogous to PTSD, and 
apply the applicable rating criteria.  The Board notes that 
when PTSD was finally added to the Rating Schedule it was 
classified as a psychoneurotic disorder.  Thus, prior to 
April 11, 1980, the Board will use the general rating 
criteria for psychoneurotic disorders, which is provided in 
38 C.F.R. § 4.132, Diagnostic Code 9410 (1975).  

According to Diagnostic Code 9410 (1975), a 10 percent 
evaluation is warranted when there is less than criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent evaluation is warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  Id.  

As previously mentioned, Diagnostic Code 9411, which applies 
to PTSD, was added to the Rating Schedule in 1980.  In 
February 1988, the rating criteria for psychoneurotic 
disorders was amended, and the language for a 10 percent 
evaluation was changed to the following: less than criteria 
for the 30 percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment (emphasis added).  See 53 Fed. Reg. 21, 21-23 
(January 4, 1988).  Although the term "mild" is different 
from the previously used "moderate," it was made clear in 
the final-rule notice that the change in language was not 
substantive, and rather, was intended merely to produce 
consistency of descriptions among the categories of mental 
disorders.  Therefore, the rating criteria for psychoneurotic 
disorders, and thus, PTSD, did not substantively change from 
October 15, 1975, to November 7, 1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial adaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The veteran's post-service medical records reveal that he was 
hospitalized multiple times in 1973 for treatment of 
"nerves."  A June 1973 VA hospital report indicates that 
the veteran complained of shaking hands, sweating, and 
weakness in his legs, as well as being frightened by his 
heart racing.  The physician noted that he was anxious and 
apprehensive, and provided a diagnosis of anxiety state.  The 
veteran was placed on medication for his anxiety; however, 
subsequent medical records indicate that he continues to 
report episodes of anxiety.  In August 1987 he began to 
complain of dizzy spells; a diagnosis of hyperventilation 
syndrome is provided, and in September 1987, after continued 
complaints of chest pains, dull headaches, and difficulty 
with sleeping, the veteran is prescribed an antidepressant.  
After September 1987, the veteran's medical records indicate 
that he reports fewer anxiety attacks and chest pains, as 
well as better sleeping.  A June 1992 medical record 
indicates he no longer has headaches or dizziness and that he 
is tolerating his medication well.  The veteran's 1996 VA 
medical records note his diagnosis as stable anxiety.

With respect to the veteran's social and occupational status 
prior to April 18, 1997, the Board notes that his hospital 
records from the year 1973 indicate that he was attending 
school, living with his parents, and divorced.  A June 1973 
social service note indicates that the marriage produced a 
daughter, and that his daughter was planning a visit to see 
him.  An October 1975 VA medical record notes that the 
veteran reports doing well in work and school and that he 
continues to live with his brother.  Medical records from 
October 1987 and March 1988 note that he has a girlfriend, 
and an April 2004 private medical evaluation report observes 
that he has been in a "close, intimate relationship" for 27 
years.  The veteran's medical records also reveal that 
although he reports being unemployed and looking for work, he 
also reports working in the antique buying industry.  An 
April 2004 private medical evaluation report reveals that the 
veteran attended Hastings Tech and worked in ground 
maintenance immediately following service separation, and 
worked as a box cutter in a box factory from 1978 to 1985.  
The veteran also reported working with his brother buying and 
selling antiques since 1985.  

The veteran contends in a September 1999 statement that the 
above information regarding his employment history is 
incorrect.  He states that he did not work for his brother 
from 1985 to the present; rather, he was unemployed from 1986 
to 1995, and self-employed from 1996 to the present.  
However, the Board notes that VA medical records dated 
February 1988 and September 1988 make mention of his work in 
refinishing, buying, and selling antique furniture.  
Additionally, the Board notes that the veteran provided the 
employment history presented in the April 2004 private 
medical evaluation report, and such history indicates he has 
worked with his brother since 1985.  Although the Board 
acknowledges the veteran's statements, it finds that the 
reports contained in the contemporaneous medical evidence 
have the greatest probative value.

The veteran's representative argues that there is competent 
medical evidence of record prior to November 7, 1996, which 
demonstrates that the veteran's symptomatology is more 
consistent with a 30 percent evaluation.  Specifically, he 
points to a July 1973 VA hospital summary which notes that 
the veteran displays minimal interest in interpersonal 
activities and relationships and an October 1973 private 
consultation report which indicates that the veteran displays 
passive regressive maneuvering.  The Board acknowledges the 
representative's arguments and the evidence presented; 
however, a lack of interest in such activities does not 
warrant an increase to a 30 percent disability rating.  As 
discussed above, in order to warrant a 30 percent rating, 
there must be evidence of "distinct, unambiguous, and 
moderately large in degree" impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people.  Additionally, there must be 
evidence that the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.

In the present case, the Board acknowledges that there is 
evidence of a lack of interest in interpersonal affairs; 
however, there is also evidence that the veteran remained 
employed throughout the appeal period, and that he maintained 
relationships with family and a woman.  The Board also 
observes that generally, evidence of hospitalization for 
symptoms related to PTSD may warrant an evaluation in excess 
of 10 percent.  However, in this case, the veteran's 
hospitalizations were in 1973, two years prior to his initial 
effective date.  Thus, while the Board will consider this 
evidence in evaluating the veteran's overall disability 
picture, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  
Finally, there is no competent evidence, other than the 
veteran's own statements, that his PTSD symptoms 
"definitely" impaired his ability to maintain employment.  
The Board observes that the veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology; however, he is not competent to provide 
evidence regarding the severity of his disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Only a medical 
professional can provide such evidence.  

The evidence of record demonstrates that the veteran suffers 
from anxiety and depression; however, it also reveals that 
both symptoms are fairly well controlled by medication.  
Although the veteran states that the evidence demonstrates 
definite impairment in social and occupational functioning, 
it is not shown that his PTSD has more than mildly affected 
his socialization.  He lives and works with his brother and 
has had a 27 year relationship that is described as close and 
intimate.  There is also no evidence that the veteran was 
unable to maintain employment during this appeal period due 
to his PTSD symptoms.  Accordingly, the evidence does not 
show "moderately large" social and industrial impairment 
resulting from PTSD.  Rather, no more than mild impairment is 
demonstrated.  Thus, entitlement to an initial evaluation in 
excess of 10 percent prior to November 7, 1996 is not 
warranted.  

B. Entitlement to an Initial Increased Evaluation from 
November 7, 1996 to April 17, 1997

As of November 7, 1996, 38 C.F.R. § 4.130, Diagnostic Code 
9411 provides that a 10 percent evaluation is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.  
Id.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board observes that the schedular criteria for rating 
PTSD has been amended during the pendency of the veteran's 
appeal.  The rating criteria pertaining to mental disorders, 
including PTSD, under 38 C.F.R. § 4.132, was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695 (October 
8, 1996) (codified at 38 C.F.R. § 4.130). 

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Red. 25179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).

As the veteran's claim was pending at the time of the 
regulatory amendment, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable applies); Rodriguez v. Nicholson, 19 Vet. App. 275, 
287 (2005).  However, the changes to Diagnostic Code 9411 may 
not be applied prior to its effective date.  38 U.S.C.A. 
§ 5110(g).

A review of the veteran's medical records between November 
1996 and April 1997 reveal that he has stable anxiety and 
depression, both controlled by medication.  Furthermore, the 
veteran reported that he was doing "pretty good" with no 
new problems in May 1996.  The Board finds that this 
disability picture is more consistent with a 10 percent 
evaluation.  A January 1997 VA medical record notes that he 
is oriented to time, place, and person, and that he has good 
interaction.  These symptoms are also consistent with his 
currently assigned 10 percent disability rating.  However, a 
November 1996 VA medical record notes that the veteran's 
affect is flat and that he speaks with a high-pitched voice.  
It is also noted that he has limited interaction.  The Board 
observes that such symptoms are more consistent with a 50 
percent rating than his current 10 percent rating.  

The Board is thus presented with a disability picture that 
demonstrates symptomatology consistent with both a 10 percent 
and a 50 percent disability rating.  And although the veteran 
has some symptomatology associated with a 50 percent 
evaluation, he does not meet the full criteria for a 50 
percent evaluation.  Specifically, there is no evidence of 
panic attacks more than once a week, difficulty understanding 
complex commands, any impairment of memory, thought, or 
judgment, nor is there evidence of difficulty establishing 
and maintaining effective work and social relationships.  As 
mentioned above, the veteran's anxiety attacks have 
diminished in frequency under medication, and there is no 
evidence of regular panic attacks since November 1989.  
Additionally, the veteran has maintained a 27 year 
relationship with a woman, and continues to live and work 
with his brother in the antiques industry.

With consideration of the fact that the veteran has some 
symptoms consistent with a 50 percent disability rating, but 
not enough to warrant a 50 percent rating, the Board 
concludes that the veteran's disability picture most closely 
approximates a 30 percent evaluation.  A 30 percent 
evaluation acknowledges the veteran's relatively more severe 
symptoms while also recognizing that the competent evidence 
of record demonstrates that he is employed, that he is in a 
relationship, and that his depression and anxiety are 
controlled by medication.  

With respect to the old rating criteria, the Board notes that 
the veteran's disability picture did not significantly change 
as of November 7, 1996.  Most important, he continued to 
remain employed and in an intimate relationship.  Therefore, 
for the same reasons as discussed in the previous section of 
this decision, the Board concludes that the veteran is not 
entitled to a disability evaluation in excess of 10 percent 
pursuant to 38 C.F.R. § 4.132 (prior to November 7, 1996).

In sum, the competent evidence of record demonstrates that 
the veteran is entitled to a 30 percent evaluation, and no 
more, for the period from November 7, 1996 to April 17, 1997.  
In making its determination, the Board has considered the 
applicability of the benefit-of-the-doubt rule; however, the 
preponderance of the evidence is against an initial increased 
evaluation in excess of 10 percent prior to November 7, 1996 
and against an initial evaluation greater than 30 percent 
from November 7, 1996 to April 17, 1997.  Consequently, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
prior to November 7, 1996 is denied, and an initial 
evaluation of 30 percent, and no more, for PTSD is granted 
for the period from November 7, 1996 to April 17, 1997.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


